SHERAN, Chief Justice.
This is an appeal by the state pursuant to Minn.R.Crim.P. 29.03, subd. 1. The appeal is from an order of the district court which dismissed a prosecution of defendant for violating Minn.Stat. § 340.73, subd. 1 (1980) (sale of liquor to a person under 19 years of *388age) on the ground that she was entrapped by the police. The issue raised by the appeal is whether the trial court, acting as factfinder on the entrapment defense pursuant to an election made by defendant, erred in finding and concluding that defendant was entrapped. We dismiss the appeal because of the state’s failure to comply with the time requirement of Minn.R.Crim.P. 29.03, subd. 2(5), for filing an appellant’s brief. As stated in State v. Olson, 294 N.W.2d 320, 321 (Minn.1980), “[Generally we will dismiss the state’s appeal in such a situation, absent special circumstances.” See also State v. Schroeder, 292 N.W.2d 758 (Minn.1980).
Appeal dismissed.